IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00307-CR

HEIDI MEIERS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F35146


                          MEMORANDUM OPINION


      Heidi Meiers was convicted of criminal non-support. TEX. PENAL CODE ANN. §

25.05 (West 2011). We have abated this appeal twice, most recently on May 23, 2013 for

the trial court to determine how to proceed with reference to representation in this

proceeding because Meiers notified this Court that she fired her court appointed

attorney and because her appellate brief was past due.

      We received the reporter’s record of a hearing held by the trial court on June 6,

2013 in response to our abatement order. At that hearing, Meiers indicated that she
wanted to withdraw her notice of appeal. Meiers was then given time at the end of the

hearing to write a statement indicating her wish to withdraw her notice of appeal

which, according to her counsel, would be attached to his motion to dismiss the appeal

filed with this Court. We have now received a motion to dismiss with an attached

signed statement by Meiers indicating she no longer wishes to pursue her appeal.

        This appeal is reinstated. We invoke Rule 2 to suspend the requirement in Rule

42.2(a) that the defendant sign the motion. See TEX. R. APP. P. 2, 42.2(a); Hendrix v. State,

86 S.W.3d 762, 762 & n.1 (Tex. App.—Waco 2002, no pet.). Meiers has clearly stated her

desire to dismiss her appeal both on the record and in her written and signed statement

attached to the motion to dismiss. Accordingly, this appeal is dismissed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 11, 2013
Do not publish
[CR25]




Meiers v. State                                                                        Page 2